Exhibit 10.1

Summary of 2007 Performance Bonus Plan

Certain executive officers of Cheniere Energy, Inc. (the “Company”) are eligible
for a discretionary annual performance bonus, as determined by the
Section 162(m) Subcommittee (the “Subcommittee”) of the Compensation Committee
of the Board of Directors of the Company subject to the Company achieving a
minimum increase in the Company’s total stockholder return from January 1, 2007
through December 31, 2007 (the “2007 Performance Period”). The amount of the
bonus payment under the 2007 performance bonus plan will be determined by the
Subcommittee after December 31, 2007. All payments, if any with respect to the
phantom stock shall be made on or before March 15, 2008. The table below sets
forth the maximum number of shares of phantom stock which such executive
officers may receive following the 2007 Performance Period in the event the
performance goals are met or exceeded. A share of phantom stock is the right to
receive a share of Company common stock or cash in an amount equal to a share of
Company common stock, as determined by the Subcommittee at the time the award is
made.

2007 Performance Awards

 

Covered Employee

  

Maximum Number of Shares

of Phantom Stock (1)

Charif Souki

   500,000

Stanley C. Horton

   500,000

Jean Abiteboul

   500,000

David B. Gorte

   500,000

Jonathan Gross

   500,000

Zurab S. Kobiashvili

   500,000

Keith M. Meyer

   500,000

Don A. Turkleson

   500,000

Walter L. Williams

   500,000

--------------------------------------------------------------------------------

(1)

Notwithstanding the number of shares listed herein, the maximum number of shares
of phantom stock awarded to any covered employee shall not exceed the maximum
award permitted under the Company’s Amended and Restated 2003 Stock Incentive
Plan, taking into account any other awards granted to such covered employee
during the calendar year.